                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON


MEREDITH LODGING LLC, an Oregon                                                 Case No. 6:21-cv-326-MC
limited liability company; MEREDITH
LODGING OREGON COAST LLC, an                                                    OPINION AND ORDER
Oregon limited liability company;
MEREDITH LODGING CENTRAL
OREGON LLC, an Oregon limited liability
company,

                 Plaintiffs,
        v.

VACASA LLC, a Delaware limited liability
company,

            Defendant.
_____________________________

MCSHANE, Judge:

        Plaintiff Meredith Lodging LLC and two wholly owned subsidiaries (collectively,

“Plaintiff”) bring one claim of false advertising under the Lanham Act, 15 U.S.C. § 1125(a)(1)B)

against Defendant Vacasa LLC.1 The parties are market competitors, both managing vacation

rental properties located in Oregon. Plaintiff alleges Defendant “has embarked on a smear




1
 Plaintiff also brings claims of defamation and trade libel under Oregon law. The Court declines to address the
merits of those claims pending a determination that it has subject matter jurisdiction of this action under the
Lanham Act.

1 – OPINION AND ORDER
campaign surgically targeted at [Plaintiff’s] homeowner customers, designed to unfairly snuff

out that competition.” Compl ⁋ 1; ECF No. 1. Defendant moves to dismiss, arguing Plaintiff

failed to plead that the alleged false advertising was sufficiently disseminated and, therefore, the

alleged statements do not constitute “commercial advertising” under the Lanham Act. As

outlined below, the Court agrees.

                                          BACKGROUND

           Plaintiff “manages vacation rental properties throughout Central Oregon and along the

Oregon coast.” Compl. ⁋ 3. Defendant manages rentals around the globe and “directly competes

with [Plaintiff] in the vacation rental markets for properties located in Oregon.” Id. at ⁋ 6. “The

short-term vacation rental industry has grown rapidly in Oregon . . . [as] part of the new ‘sharing

economy[.]’” Id. at ⁋ 11. “Vacation rental property management companies meet this need by

combining local presence and technologies to synchronize and manage booking, reception,

cleaning, maintenance, security, and other aspects of property management for homeowners.” Id.

at ⁋ 12.

           Plaintiff operates local management offices in Bend, Lincoln City, Bella Beach,

Waldport, Depoe Bay, Neskowin, Pacific City, Manzanita, Seaside, and Sunriver. Id. at ⁋ 13. A

vacation rental management company is typically “compensated based on a percentage of the

rent it collects from managing a homeowner’s property. . . . This business model means that

[Plaintiff’s] revenue and profits correspond to the number of homes it manages.” Id. at ⁋ 17.

“Because there are only a finite number of vacation homes to rent in a given area, companies




2 – OPINION AND ORDER
operating in the same geographic area necessarily compete for opportunities to rent the same

properties.” Id. at ⁋ 18.

        With the goal of increasing its market share, Defendant “sent out promotional mailers to

homeowners with properties located in the same geographic areas where [Plaintiff] manages

vacation rental properties.” Id. at ⁋⁋ 29-30. In January 2021, Defendant “began a campaign to

systematically contact and try to poach business from Homeowners under exclusive contract

with [Plaintiff]. In many instances, [Defendant’s] representatives have made false or misleading

statements about [Plaintiff] to these Homeowners.” Id. at ⁋ 32. As outlined below, these

allegedly false statements are the backbone upon which Plaintiff’s Lanham Act claim rests.

                                      LEGAL STANDARD

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint requires a “short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain sufficient factual allegations that

“state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is plausible on its face when the factual allegations allow the court to

infer the defendant’s liability based on the alleged conduct. Ashcroft v. Iqbal, 556 U.S. 662, 663

(2009). The factual allegations must present more than “the mere possibility of misconduct.”

Id. at 678.

        While considering a motion to dismiss, the court must accept all allegations of material

fact as true and construe those facts in the light most favorable to the non-movant. Burget v.

Lokelani Bernice Pauahi Bishop Trust, 200 F.3d 661, 663 (9th Cir. 2000). But the court is “not



3 – OPINION AND ORDER
bound to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at

555. Once the complaint is stripped of conclusory statements, the judge then applies “judicial

experience and common sense” and considers “obvious alternative explanations” to determine if

the complaint states a plausible cause of action. Iqbal, 556 U.S. at 679, 682 (quoting Twombly,

550 U.S. at 567) (internal quotation marks omitted).

       In addition to the general pleading requirements, a party alleging fraud “must state with

particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). This

heightened standard requires a party to allege “the time, place and specific content of the false

representation as well as the identities of the parties to the misrepresentation.” Swartz v. KPMG

LLP, 476 F.3d 756, 764 (9th Cir. 2007). The party must identify “‘the who, what, when, where,

and how of the misconduct charged,’ as well as ‘what is false or misleading about [the

purportedly fraudulent] statement, and why it is false.’” Cafasso, U.S. ex rel. v. General

Dynamics c4 Systems, Inc., 637 F.3d 1047, 1054-55 (9th Cir. 2011) (quoting Ebeid ex rel. United

States v. Lungwitz, 616 F.3d 993, 998 (9th Cir.2010)) (internal quotation marks and citations

omitted). The purpose of Rule 9 is three-fold:

       (1) to provide defendants with adequate notice to allow them to defend the charge
       and deter plaintiffs from the filing of complaints ‘as a pretext for the discovery of
       unknown wrongs’;
       (2) to protect those whose reputation would be harmed as a result of being subject
       to fraud charges; and
       (3) to ‘prohibit [] plaintiff[s] from unilaterally imposing upon the court, the
       parties and society enormous social and economic costs absent some factual basis.

Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009).




4 – OPINION AND ORDER
                                             DISCUSSION

          To prevail on a false advertising claim under the Lanham Act, Plaintiff must allege:

          (1) a false statement of fact by the defendant in a commercial advertisement about
          its own or another’s product; (2) the statement actually deceived or has the tendency
          to deceive a substantial segment of its audience; (3) the deception is material, in
          that it is likely to influence the purchasing decision; (4) the defendant caused its
          false statement to enter interstate commerce; and (5) the plaintiff has been or is
          likely to be injured as a result of the false statement, either by direct diversion of
          sales from itself to defendant or by lessening of the goodwill associated with its
          products.

Wells Fargo & Co. v. ABD Ins. & Fin. Servs. Inc., 758 F.3d 1069, 1072-73 (9th Cir. 2014)

(quoting Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997)). As this

claim sounds in fraud, Plaintiff must meet the heightened pleadings standards of rule 9(b).

SKEDKO, Inc. v. ARC Prods., LLC, 2014 WL 585379, at *2 (D. Or. Feb. 13, 2014) (listing

cases).

          As relevant here, not just any fraudulent misrepresentation suffices to form the basis of a

claim under the Lanham Act. Instead, the Act requires that the misrepresentation take place in

“commercial advertising or promotion.” Ariix, LLC v. NutriSearch Corp., 985 F.3d 1107, 1114-

15 (9th Cir. 2021) (quoting 15 U.S.C. § 1125(a)(1)(B)). In the Ninth Circuit, this means:

          (1) commercial speech, (2) by a defendant who is in commercial competition with
          plaintiff, (3) for the purpose of influencing consumers to buy defendant’s goods
          or services, and (4) that is sufficiently disseminated to the relevant purchasing
          public.

Id. at 1115 (citing Coastal Abstract Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d 725, 735 (9th

Cir. 1999)).




5 – OPINION AND ORDER
       The question here is whether Defendant’s alleged misrepresentations were “sufficiently

disseminated.” Ordinarily, “the actions must be ‘part of an organized campaign to penetrate the

relevant market,’ which typically involves ‘widespread dissemination within the relevant

industry.’” Id. at 1121 (citations omitted). To answer this question, the Court turns to the specific

alleged falsehoods as laid out in the complaint. Each communication came in the form of a

phone call from an employee or representative of Defendant to an individual under contract with

Plaintiff to manage their vacation rental property. The purpose of each call was to convince the

individual to switch companies and allow Defendant to manage the property.

   1. In January 2021, an employee of Defendant called Aleksander Tamayo “and tried
      to persuade him to” switch from Plaintiff to Defendant. Compl. at ⁋ 36. The
      representative stated there were “reviews on VRBO for [Plaintiff] stating that
      there is a lack of cleanliness,” that Plaintiff “had no manager for negative
      reviews,” and claimed Defendant “could manage the property better.” Id. at ⁋ 37.
      Plaintiff alleges the statements “were false because [Plaintiff] does have multiple
      managers to manage negative reviews.” Id. at ⁋ 39.

   2. On January 14, 2021, a representative of Defendant informed Robert Sesar that
      Defendant “had heard a lot of complaints about [Plaintiff] and its housekeeping
      teams.” Id. at ⁋ 42.

   3. In January 2021, a representative of Defendant informed John Reilly that
      homeowners had switched from Plaintiff to Defendant over a “lack of
      cleanliness.” Id. at ⁋ 48. “When Mr. Reilly asked [the representative] for
      references or other information to substantiate her representations, however, [the
      representative] was unable to provide any corroborating information.” Id. The
      representative also “provided Mr. Reilly with a document purporting to compare
      the rental income he could earn if he” switched from Plaintiff to Defendant. Id.

   4. On February 13, 2021, a representative of Defendant contacted Kelly Gresh and
      informed her Defendant “had been talking to a lot of unhappy [Plaintiff]
      customers.” Id. at ⁋ 52.

   5. In February 2021, a representative of Defendant contacted Barbara Browne and
      “led her to believe during the first minutes of the call that he was associated with


6 – OPINION AND ORDER
         [Plaintiff] (even though he was not) before trying to persuade her to leave
         [Plaintiff] and switch management of the” home to Defendant. Id. at ⁋ 59.

         The above five phone calls are the lone allegations containing any alleged false or

misleading statement on behalf of Defendant.2 Putting aside for now the question of whether

some of the above communications—such as a statement that Defendant could manage the

property better—are in fact actionable, the relevant question is whether these five phone calls

qualify as sufficient dissemination to the purchasing public under the Lanham Act.3

         Five calls to potential customers, even coming during a short period of time, do not

typically qualify as the “widespread dissemination within the relevant industry” seen in false

advertising claims. Ariix, 985 F.3d at 1121 (citation and quotations omitted). And while Plaintiff

alleges Defendant engaged at times in an actual widespread promotional campaign in the

relevant market, Plaintiff does not allege those advertisements contained any false or deceptive

representations. See Compl. ⁋⁋ 29-31 (alleging Defendant “sent out promotional mailers to

homeowners” “with the goal of increasing its market share in these areas” with a note stating the

“letter is not intended to solicit the breach of any exclusive agreement for rental property



2
  Plaintiff includes allegations of early 2021 phone calls to Steve Sager, id. at ⁋ 55, “the husband of Sarah Behr,” id.
at ⁋ 61, and Jim Prairie, id. at ⁋ 62. Plaintiff, however, makes no attempt to plead any false or misleading
statement during these calls. That the individuals did not know how Defendant obtained their unlisted phone
numbers, or that the individuals did not wish to speak to a representative of Defendant, does not give rise to a
false advertising claim under the Lanham Act.
3
  Another question to consider on any amended pleading is whether it is appropriate for the Court to take judicial
notice of the fact that there are dozens of reviews online predating the allegedly false statements that take issue
with the cleanliness of properties managed by Plaintiff. As Plaintiff’s claim relies primarily on accusations of
uncleanliness, and as this would appear to be an easy factual issue to resolve, the Court could consider some
targeted discovery limited to this issue and Defendant’s knowledge of it. This is not to say Plaintiff necessarily has a
reputation for uncleanliness. Only that in the vacation rental industry, a company essentially arguing that it had no
reports of uncleanliness appears to be patently unreasonable. This is akin to a restaurant, no matter how
esteemed, arguing it had never served one customer who walked away unsatisfied.

7 – OPINION AND ORDER
management.”). Plaintiff’s allegations of five distinct phone calls, only four of which mention

cleanliness, stands in stark contrast to other Lanham Act claims courts have found to allege

sufficient dissemination.

        In Ariix, the speech consisted of a nutritional supplement guide used by “sales

representatives in the direct marketing supplement industry.” 985 F.3d at 1111. The court spent

little time in concluding the Plaintiff sufficiently pled the dissemination element because the

complaint alleged the guide “is specifically designed for and marketed to tens of thousands of

Usana sales representatives, who are told that referring prospective customers to the guide is one

of the most effective ways to sell Usana products.” Id. at 1121. Similarly, “broad dissemination

of pieces of promotional literature to thousands of accounts [by] over 2,000 sales representatives

and employees” qualified as sufficient dissemination to the purchasing public. Newcal Indus.,

Inc. v. Ikon Off. Sol., 513 F.3d 1038, 1054 (9th Cir. 2008). There, the Ninth Circuit noted that a

“handful of statements to customers” would not suffice as sufficient dissemination in the typical

industry at issue. Id.

        That said, there are exceptions to the typical rule and, depending on the relative market at

issue, communications made to only one prospective customer may qualify as sufficient

dissemination under the right circumstances. “Where the potential purchasers in the market are

relatively limited in number, even a single promotional presentation to an individual purchaser

may be enough to trigger the protections of the Act.” Coastal Abstract Serv. 173 F.3d at 735

(quoting Seven-Up Co. v. Coca-Cola Co., 86 F.3d 1379, 1386 (5th Cir. 1996)). There, the

specific market contained “only two or possibly three” customers for the specific product at



8 – OPINION AND ORDER
issue. Id. Therefore, dissemination to only one of those potential customers qualified, based on

the particulars of that specific market, as sufficient dissemination to qualify as a promotion under

the Lanham Act. Id.

       Here, the complaint contains no specific factual allegations that the market for managing

vacation rental properties is so limited that communications reaching just five consumers is

dissemination sufficient to qualify as commercial advertising. Regarding this element, the

complaint alleges:

       73. The statements by [Defendant’s] representatives were disseminated
       sufficiently to the relevant purchasing public because there are a finite and
       relatively low number of homes suitable for short term vacation rental
       management in the relevant geographic areas, and [Defendant] disseminated these
       statements to many homeowners in these markets.

       74. On information and belief, based on the similarity of the statements made by
       [Defendant’s] representatives in such a short period of time to the same target
       audience (homeowner’s currently under contract with [Plaintiff]), [Defendant’s]
       management directed its sales representatives to contact homeowners who are
       managed by [Plaintiff] and disseminate false and misleading statements about
       [Plaintiff] as part of an organized campaign to penetrate the relevant market.

       These allegations, at least for the purpose of determining the relevant market, are not

entitled to a presumption of truth because they contain no specific, factual allegations regarding

the market. To be sure, the market for vacation rental homes in Oregon is “finite.” So too are the

markets for hamburgers, minivans, and every other marketable product the Court can dream up.

But a handful of phone calls from Ronald McDonald himself to potential burger buyers falsely

touting the health benefits of Big Macs would not support a claim for false advertising under the

Lanham Act. Those “handful of statements to customers” would quite clearly not suffice as




9 – OPINION AND ORDER
sufficient dissemination, despite the “finite” nature of the hamburger market. Newcal Indus., 513

F.3d at 1054.

       And the allegations in the complaint (along with common sense) indicate that the

“relatively low number of homes suitable for short term vacation rental management in the

relevant geographic areas” results in a market much larger than Plaintiff would lead the Court to

believe. After all, a “relatively low number of homes” is itself relative. Relatively low number

compared to what? The complaint offers clues.

       Plaintiff alleges that the relevant market is large enough to justify not only an Oregon

Coast headquarters in Lincoln City, but a Central Oregon headquarters in Bend. Compl. at ⁋ 13.

Additionally, Plaintiff “has local offices and locally-based staff and support teams in Bella

Beach, Waldport, Depoe Bay, Neskowin, Pacific City, Manzanita, Seaside, and Sunriver. Id.

Additionally, the complaint alleges that “[t]he short-term vacation rental industry has grown

rapidly in Oregon[.]” Id. at ⁋ 11. These allegations indicate that the market is not unique or small

enough where Defendant’s “handful of statements to customers” qualify as sufficient

dissemination to constitute commercial advertising in Oregon’s short term vacation rental

management market. See Newcal Indus., 513 F.3d at 1054.

       Additionally, the complaint confirms the market is large enough that Plaintiff has

“multiple managers to manage negative reviews.” Compl. at 65. That Plaintiff requires multiple

managers to respond to negative reviews in a market with a “relatively low number of homes”

appears to confirm that either (1) the market is larger than argued by Plaintiff or (2) Plaintiff has

bigger problems than Defendant’s allegedly misleading phone calls. Other courts have dismissed



10 – OPINION AND ORDER
Lantham Act claims where the Plaintiff “failed to allege facts identifying the relevant groups of

purchasers” which would enable the court to determine the number of prospective purchasers in

the relevant market. See Opeanwave Messaging, Inc. v. Open-Xchange, Inc., 2016 WL 2621872,

at *5 (N.D. Cal. 2016); Oracle Am., Inc. v. Terix Comput. Co., 2014 WL 5847532, at *10 (N.D.

Cal. 2014). In contrast, Plaintiff’s allegations here appear to confirm the relative market is too

large to support Plaintiff’s claim based on a few isolated communications.

       Despite the strong indications that Plaintiff’s Lanham Act claim is fatally flawed, the

Court will, out of an abundance of caution, allow Plaintiff an opportunity to replead to clarify

why this specific market renders a few phone calls sufficient to qualify as widespread

dissemination to the relevant consumer. As noted above, if Plaintiff succeeds in convincing the

Court the calls qualify as commercial advertising, the Court will consider expedited, targeted

discovery regarding the falsity element; i.e., whether Defendant knew some vacation rental

owners stopped working with Plaintiff over concerns regarding cleanliness. This seems like an

odd claim for Plaintiff—a hospitality company with at least 10 offices and multiple managers

responding to negative reviews—to advance. After all, even the Ritz Carlton has guests unhappy

with the accommodations. But the Court will allow Plaintiff the opportunity to pursue its claim

that when Defendant made the statements, it lacked knowledge that some of Plaintiff’s customers

switched to Defendant over housekeeping concerns.

////

////

////



11 – OPINION AND ORDER
                                          CONCLUSION

       Defendant’s motion to dismiss, ECF No. 7, is GRANTED. Plaintiff’s Lanham Act claim

is DISMISSED, without prejudice. Plaintiff is granted 30 days to file an amended complaint or, in

the alternative, file a motion to remand this action to state court.

IT IS SO ORDERED.

       DATED this 21st day of June, 2021.

                                               ______/s/ Michael McShane_____
                                                        Michael McShane
                                                   United States District Judge




12 – OPINION AND ORDER
